        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 LOUIS H. WANG,

              Plaintiff,
       v.                                        CIVIL ACTION NO.
                                                 1:20-cv-01728-JPB
 AMERICAN EQUITY
 INVESTMENT LIFE INSURANCE
 COMPANY,

              Defendant.

                                      ORDER

      Before the Court are Plaintiff Louis H. Wang’s (“Wang”) Motion for Leave

to Amend (ECF No. 11) and Motion to Remand (ECF No. 12). Having reviewed

and fully considered the papers filed therewith, the Court finds as follows:

      I.     BACKGROUND

      Plaintiff Louis H. Wang (“Wang”) filed a complaint against Defendant

American Equity Investment Life Insurance Company (“AEI”) in Georgia state

court alleging several state law claims in connection with an investment Winston

Wade Turner (“Turner”), an agent of AEI, sold to Wang. Although the very first

paragraph of the Complaint announces that “[t]his case is about how [Wang] was

defrauded by Defendant [AEI] and its agent [Turner],” Turner was not named in

the Complaint.
        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 2 of 10




       On April 23, 2020, AEI removed the matter to this Court on the basis of

diversity jurisdiction. Wang now seeks leave to add Turner, a citizen of Georgia,

as a defendant. Because Wang is also a citizen of Georgia, adding Turner as a

defendant will destroy diversity jurisdiction. Wang also seeks remand of the

matter if the Court permits joinder of Turner.

       AEI opposes both the Motion for Leave to Amend and the Motion to

Remand. AEI contends that Wang seeks to add Turner to the action only for the

purpose of destroying diversity of citizenship and divesting this Court of

jurisdiction over the action. In support of its contention, AEI points out that Wang

chose not to name Turner as a party when he initiated this action, despite the

repeated references to Turner’s alleged culpability in the Complaint and the fact

that Wang previously litigated the claims raised in this Complaint against two

other companies and therefore had full knowledge of Turner’s role in the alleged

wrongdoing. Turner sought to add Wang to the matter only after AEI removed it

to this Court. AEI argues this also demonstrates that AEI’s proposed amendment

is dilatory.

       Further, AEI maintains that the balance of equities is in his favor because

requiring Wang to file a separate suit against Turner in state court is not significant




                                           2
        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 3 of 10




harm since Wang “did not, and does not now, intend to pursue Turner for damages

in earnest.”

      Finally, AEI asserts that the equities favor denial of leave to amend because

the purpose of the removal statute is to provide non-resident defendants like AEI

the option of litigating their action in federal court.

      Wang sidesteps AEI’s key argument that he did not add Turner sooner

because he does not intend to pursue claims against him and is attempting to add

him at this stage solely for the purpose of securing remand. Instead, he focuses on

the “real” risk of having to maintain two separate lawsuits or parallel litigation if

his motion is denied, and he states he might not secure complete relief without

Turner as a co-defendant. Wang also argues that a two-month delay in seeking

leave to add a party cannot be deemed dilatory.

      II.      DISCUSSION

      In Dever v. Family Dollar Stores of Georgia, LLC, the Eleventh Circuit

recently established the required analysis for deciding whether to permit or deny

joinder of a defendant that would destroy diversity jurisdiction after removal. 755

F. App’x 866, 869 (11th Cir. 2018). There, the court explained that while the

Federal Rules of Civil Procedure generally require courts to freely grant leave to

amend, “a district court must scrutinize more closely an amended pleading that


                                            3
        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 4 of 10




would name a new nondiverse defendant in a removed case because justice

requires that the district court also balance the defendant’s interests in maintaining

the federal forum.” Id. Therefore, the court adopted the four-factor test for

balancing the equities that the Fifth Circuit set forth in Hensgens v. Deere &

Company, 833 F.2d 1179 (5th Cir. 1987). Under that test, “a district court should

consider the extent to which the purpose of the amendment is to defeat federal

jurisdiction, whether the plaintiff has been dilatory in asking for amendment,

whether the plaintiff will be significantly injured if amendment is not allowed, and

any other factors bearing on the equities.” Dever, 755 F. App’x at 869 (quoting

Hensgens, 833 F.2d at 1182) (internal punctuation omitted). 1

             A.     The extent to which the purpose of the amendment is to
                    defeat federal jurisdiction

      Courts have held that “‘the fact that a plaintiff attempted to add a non-

diverse defendant only after the case was removed, even though he knew or should

have ascertained the identity of the defendant at an earlier time, strongly indicates

that the purpose of the plaintiff’s amendment is to defeat federal jurisdiction.’”


1
  Districts courts in the Eleventh Circuit relied on the four-factor Hensgens test
prior to its formal adoption by the Dever court. See, e.g., Johnson v. Lincoln
Harris, LLC, No. 1:15-CV-3979-WSD, 2016 WL 2733425, at *2 (N.D. Ga. May
10, 2016) (“District courts in the Eleventh Circuit have relied on factors suggested
by the Fifth Circuit [in Hensgens] to determine whether to permit a plaintiff to join
a diversity-defeating defendant.”).

                                          4
        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 5 of 10




Butler ex rel. K.W. v. S. Apartment Partners, LP, No. CV 120-067, 2020 WL

7356606, at *3 (S.D. Ga. Dec. 15, 2020) (quoting Smith v. White Consol. Indus.,

Inc., 229 F. Supp. 2d 1275, 1280 (N.D. Ala. 2002)). See also Liberacki v. Kroger

Co., No. 1:13-CV-00059-JCF, 2013 WL 12061882, at *2 (N.D. Ga. Apr. 18, 2013)

(inferring a motivation to destroy diversity where “[t]he original [c]omplaint filed

in state court [against the company] reflected no desire to hold [other] individuals

liable . . ., in spite of the fact that [the] [p]laintiffs knew from day one that [an]

employee was involved in the incident”); Dunham v. Heartland Express, Inc. of

Iowa, No. 1:15-CV-1488-SCJ, 2015 WL 13753283, at *3 (N.D. Ga. Nov. 25,

2015) (finding that the “only logical inference is that [the plaintiff’s] . . . attempts

to add [the non-diverse defendant was] to defeat diversity jurisdiction” because he

had information regarding the proposed defendant prior to filing suit and could

have added him as a defendant from the outset but failed to do so and provided no

explanation for the omission).

       Here, there is no question that Wang knew of Turner’s role in the events

giving rise to the lawsuit prior to filing it. Wang had concluded litigation against

two other companies on the facts relevant here, and, significantly, the first

paragraph of his Complaint in this case asserts that the case concerns AEI and

Turner’s actions to defraud him. Wang’s reliance on cases like Johnson v. Lincoln


                                            5
        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 6 of 10




Harris, LLC, where the plaintiff sought only to substitute a fictitious defendant

after removal and after his identity was discovered, is misplaced. No. 1:15-CV-

3979-WSD, 2016 WL 2733425, at *2 (N.D. Ga. May 10, 2016). The difference

here is that Turner is at the center of this case, and Wang had full knowledge of his

identity and potential culpability prior to filing suit. In any event, Wang ultimately

concedes that the first Hensgens factor weighs against him and settles instead on an

argument that this factor is not dispositive.

      Because Wang knew Turner’s identity and role in this matter well before

filing suit and chose to seek leave to add him as a party only after AEI removed the

case, the Court infers a motive to defeat diversity jurisdiction. As such, the Court

finds that the first Hensgens factor weighs against allowing joinder of Turner.

             B.     Whether the plaintiff has been dilatory in asking for
                    amendment

      In Dunham, the court found that the plaintiff was dilatory in seeking to add

the proposed defendant after removal because he chose not to include him in the

original complaint, even though he had knowledge of his involvement in the

accident. 2015 WL 13753283, at *3. Wang is correct that the courts in Johnson,

2016 WL 2733425, at *2, and Jarriel v. General Motors Corporation, 835 F.

Supp. 639, 641 (N.D. Ga. 1993), found that a relatively short amount of time

between the filing of a complaint and a motion seeking leave to amend does not


                                           6
           Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 7 of 10




support a finding that the plaintiff was dilatory. However, both Johnson and

Jarriel are inapposite because, unlike in this case, the plaintiff in those cases

learned of the proposed defendant after filing suit. Applying the reasoning of the

aforementioned cases, the Court finds that Wang was dilatory in seeking

amendment and that the second Hensgens factor therefore weighs against allowing

joinder.

               C.    Whether the plaintiff will be significantly injured if
                     amendment is not allowed

       The “‘redundancy, duplication of effort and expense, and multiplication of

proceedings inherent in . . . parallel litigation is an injury to [a] plaintiff that certain

courts have deemed sufficient to satisfy [the third Hensgens] factor.’” Thornton v.

McCarthy Bldg. Companies, Inc., No. 1:20-CV-01257, 2020 WL 6738153, at *2

(N.D. Ga. Nov. 17, 2020). See also Johnson, 2016 WL 2733425, at *3 (noting that

“[c]ourts within this Circuit have concluded that . . . parallel litigation would

constitute ‘significant injury’ under Hensgens”). The Thornton court further found

that even if the prospect of having to engage in parallel litigation against the

proposed defendant in state court is not considered a “significant injury,” the

prospect nevertheless tilts this factor in favor of the plaintiff.

       Given the limited record before the Court, the Court declines to wade into

AEI’s contention that because “a civil judgment against Turner would be a moral


                                             7
         Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 8 of 10




victory alone,” it “strains reason to believe that [Wang] will expend his time and

resources to [file a parallel suit].” The Court finds that the third Hensgens factor

favors Wang based on opinions in this Circuit establishing that the prospect of

parallel litigation and its concomitant costs and inefficient use of judicial resources

tilts the factor in favor of the plaintiff. 2

              D.      Any other factors bearing on the equities

       Under this factor, some courts weigh the diverse defendant’s right to choose

between a state or federal forum when diversity of citizenship does exist against

the injury to the plaintiff of having to litigate in two forums. See, e.g., Thornton,

2020 WL 6738153, at *2. In Butler, the court noted that relevant to the inquiry “is

the fact that the parties are not on ‘equal footing’ because of the diverse

defendant’s right to choose between a state or federal forum.” 2020 WL 7356606,

at *4. It concluded that the fourth factor weighed against allowing joinder because

“[g]iving diverse defendants the option of choosing the federal forum is the very

purpose of the removal statutes,” particularly where the proposed defendant “was a

known non-party when the suit was filed.” Id. The court also reasoned that [the




2
  Wang’s additional claim that he would not receive complete relief unless Turner
is joined here is not supported by the record. This does not, however, change the
Court’s conclusion that the third Hensgens factor weighs in favor of Wang.

                                                8
        Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 9 of 10




plaintiffs] [would] not [be] left without recovery, as they [could] still pursue a suit

against [the proposed defendant] in state court if they so desire[d].” Id.

      In this case, the Court acknowledges the burden on Wang of potentially

maintaining two lawsuits on the same set of facts but gives additional

consideration to AEI’s right under the removal statute to select a federal forum.

Wang also had ample opportunity to include Turner as a party at the outset but

chose not to do so. Therefore, the Court finds that the fourth Hensgens factor

weighs in favor of AEI.

      Based on the foregoing analysis, the Court concludes that the Hensgens

factors support denial of leave to amend in this case. Specifically, the delay in

joining Turner as a party and the attempt to add him right after remand point to an

improper motive to avoid this Court’s jurisdiction. Moreover, the burden on Wang

of parallel litigation does not outweigh AEI’s right to remove the lawsuit to a

federal forum. Accordingly, Wang’s Motion for Leave to Amend (ECF No. 11) is

DENIED.

      Because Wang’s Motion to Remand (ECF No. 12) rests on the joinder of

Turner, which the Court has denied, Wang’s Motion to Remand is also DENIED.

This action will proceed in this Court, and the current stay of Wang’s deadline to

respond to AEI’s Motion to Dismiss is lifted. Wang must respond to the motion


                                           9
       Case 1:20-cv-01728-JPB Document 31 Filed 01/12/21 Page 10 of 10




within fourteen days of the date of this Order. AEI may file a reply in support of

its motion within the deadline set forth in this Court’s local rules.

      SO ORDERED this 12th day of January, 2021.




                                          10
